DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities:  Claim 1 includes the term “acrylnitril”.  This is believed to be a typographical error and should be amended to read --acrylonitrile--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the term “including” in line 15 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 2-13, 15, and 16 depend from Claim 1 and are therefore similarly indefinite.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Glauner et al. (US 2010/0181696; cited in Applicant’s IDS) in view of Chen et al. (CN101709137A; machine translation cited in prior Office action).
Regarding Claim 1, Glauner teaches a flame retardant obtained by polycondensation of phosphorus-containing monomers with esterifying monomers.  The phosphoric monomer is an adduct of DOPA and unsaturated carboxylic acids.  Polyvalent alcohols are used as esterifying monomers.  The flame retardant polymer is used for the production of polyester fibers by melt spinning (Abstract).  
Particularly preferred unsaturated dicarboxylic acids for reaction with DOPO include itaconic acid (p. 2, [0014]).  This monomer is illustrated at page 4, [0034]:

    PNG
    media_image1.png
    178
    206
    media_image1.png
    Greyscale

This monomer reads on the claimed (a) where (a1) is DOPO and (a2) is a divalent unsaturated carboxylic acid.  
The polycondensed flame retardant has the following general formula (p. 2, [0019]):

    PNG
    media_image2.png
    253
    355
    media_image2.png
    Greyscale

It is evident that the flame retardant represents a polyester resulting from polycondensation of the DOPO-itaconic acid adduct and a diol.  Glauner does not teach a phosphorus-containing di- or multivalent alcohol (b) as claimed.
In the same field of endeavor, Chen teaches a phosphorus-containing fire-resistant copolyester which includes phosphorus-containing fire-resistant monomers (Abstract).  Chen’s fire-resistant copolyesters are used to form fibers (p. 1, lines 10-12; p. 10, lines 8-11).  
Suitable phosphorus-containing monomers include DPP (p. 2), which is identical to Glauner’s DOPO-itaconic acid adduct.  Other suitable phosphorus-containing monomers include BHPPO, which has the following formula (p. 2):

    PNG
    media_image3.png
    106
    401
    media_image3.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Glauner’s DOPO-itaconic acid adduct (i.e. DDP) and Chen’s BHPPO in Glauner’s flame retardant.  Both monomers are recognized by the prior art as phosphorus-containing monomers suitable for use in flame-retardant polyesters used to form fibers.  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.  Additionally, Glauner suggests the use of diols as esterifying monomers (p. 2, [0015]), and BHPPO is used in this capacity by Chen.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.  
Glauner further teaches blends comprising the flame-retardant polymer described above and a thermoplastic polymer such as a polyamide or polyester (p. 1, [0010]).  Glauner’s examples illustrate blends including polyamide or polyester and 5-10 wt% of a flame-retardant polymer (p. 6, [0054], [0057]).  Thus, modification of Glauner in view of Chen results in a composition which reads on Claim 1.
Regarding Claim 2, Glauner teaches flame reatardant polymers having a phosphorus content of 7.5-8.5 wt% (p. 2, [0017]).  
Regarding Claim 3, DDP reads on the claimed formula (I) where m=0, n=0, R1 and R2 are not present, and R3 is a residue derived from an unsaturated dicarboxylic acid.
Regarding Claim 4, DDP reads on the claimed formula (I) where m=0 and n=0.  When these variables are 0, the claimed R1 and R2 are not present and need not be taught by the prior art to anticipate the claimed formula.
Regarding Claims 5 and 6, DDP is an adduct of itaconic acid.
Regarding Claim 7, BHPPO is a phosphine oxide.
Regarding Claims 8 and 9, BHPPO contains two hydroxy groups attached to the phosphorus atom via the same alkyl residues.
Regarding Claims 9, 10, and 16, BHPPO reads on the claimed formula (II) where x=3, y=3, and R4 is isobutyl.
Regarding Claim 12, a condensation product including DDP and BHPPO will include repeating units according to the claimed formula (III) where x=3, y=3, and R4 is C4 alkyl.
Regarding Claim 13, Glauner’s Example 1 illustrates a process in which DDP and a diol are reacted to form a flame-retardant polymer (p. 3-4, [0034]-[0036]).  Applying this method to obtain a product resulting from modification of Glauner in view of Chen as applied to Claim 1 above reads on Claim 13.
Regarding Claim 15, Glauner’s polymer is described as being a flame retardant (Abstract).
Response to Arguments

The Applicant’s arguments filed 7 July 2022 with respect to the previous rejection of  Claims 1, 3-13, 15, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Chen are persuasive in view of the amended claims.  The previous ground of rejection under 35 U.S.C. 102(a)(1) has been withdrawn.
The Applicant's arguments with respect to the previous rejection of Claims 1-13, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Glauner in view of Chen have been fully considered but they are not persuasive. 
The Applicant’s summary of the previous ground of rejection; the teachings of Glauner; and the teachings of Chen presented at pages 7-8 of the response are noted.  Following this summary, the Applicant argues that the present invention enables reliable processing when applying manufacturing techniques like melt-spinning and subsequent process steps.  The Applicant contrasts this with Glauner, who is described by the Applicant as teaching compositions which exhibit reliable processing during melt spinning and subsequent processing steps.
The distinction between the Applicant’s summary of the present disclosure and the Applicant’s summary of Glauner is unclear.  The Applicant appears to characterize both disclosures as achieving the same result - reliable processing when applying manufacturing techniques like melt spinning and subsequent process steps.  This portion of the Applicant’s remarks does not appear to highlight any patentable distinction between Glauner and the claimed invention.
The Applicant argues that the disclosure of Chen is aimed at solving problems of additive-type flame retardants of the prior art by incorporating flame-retardant monomers during production of a polymer.  The Applicant concludes that one of ordinary skill in the art would not be motivated to produce the claimed polyester or to use it in a composition comprising a thermoplastic polymer based on Chen’s disclosure.
Both Chen and Glauner relate to flame retardants suitable for use in melt spinning applications that overcome various detrimental effects associated with previously known additive-type flame retardants.  See, for instance, Glauner at page 1, [0004], [0005], [0008], and [0009].  See also Chen at page 1, lines 30-33.  Both references also teach forming flame retardant polymers obtained by polycondensation of a DOPO-itaconic acid adduct and a diol.  See, for instance, Glauner at page 2, [0013]-[0015] and the structures disclosed by Chen at pages 2-3.  The teachings of Glauner and Chen are sufficiently similar that one skilled in the art would find adequate motivation to combine the two.
The Applicant argues that Glauner’s diols and Chen’s BHPPO are not recognized by the prior art as equivalents.
Both Glauner’s diols and Chen’s BHPPO are recognized by the prior art as diol monomers suitable for polycondensation with a DOPO-itaconic acid adduct to form a flame-retardant polyester which is suggested for use in forming fibers by melt spinning.  This is sufficient to establish that the two are recognized by the prior art as equivalents.
The Applicant argues that the experimental data presented in the instant specification demonstrates that Glauner’s diols and Chen’s BHPPO are not equivalents.  The Applicant cites Example 2 in Table 1 as having excellent flame retardant properties relative to Comparative Example 2.  The Applicant characterizes Example 1 as including a halogen-free flame-retardant polyester according to the instant claims.  The Applicant further characterizes Comparative Example 2 as including Ukanol FR 80, a phosphorus-containing alcohol known in the art as a halogen-free polyester flame retardant.
Comparative Example 2 does exhibit an unexpectedly inferior UL 94-V rating, t1, t2, and tf despite including a polyester based on the same phosphorus-containing dicarboxylic acid as Example 2 and being included in an amount sufficient to provide the same phosphorus content by weight as Example 2.  This is particularly unexpected given that Comparative Example 2 and Example 2 have identical Tm and Tc values and similar viscosity numbers.  Example 2 does show improvements relative to Comparative Example 1 as well, although this is not unexpected given that no flame retardant is present in Example 1.
While Example 2 does exhibit unexpected improvements relative to Comparative Example 2, the results are not reasonably commensurate in scope with the claims.  
Claim 1 is open to a wide range of adducts based on DOPO and/or substituted DOPO derivatives with one or more di- or multi-valent carboxylic acids, esters, or anhydrides thereof.  The polymer in Example 2 is based on DOPO and fumaric acid.  No substituted DOPO derivatives are included, nor are any other dicarboxylic acids, and ester or anhydride derivatives of dicarboxylic acids, or any multivalent carboxylic acids, esters, or anhydrides.  It is not clear how results associated with the single exemplified species could reasonably be extended to the broad range of claimed adducts.
Claim 1 also recites a wide range of broadly claimed thermoplastic polymers.  Example 1 includes only polyamide-6,6 (PA66).  This represents a single species of polyamide, which is listed among 14 types of thermoplastic polymers as well as mixtures thereof.  It is not clear how results associated with a single species of polyamide could reasonably be extended to all species falling within each of the 14 claimed types of thermoplastic polymers or to mixtures of one or more of such polymers.
Finally, Claim 1 includes 2-20 wt% of the claimed polymer.  Example 2 includes 8.6 wt% of the polymer.  This represents a single data point within a broader claimed range, and one skilled in the art would be unable to ascertain any trend from this data point that could be extended to the full scope of the claimed range.
Example 2 is not reasonably commensurate in scope with the claims for the reasons indicated above.  Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Therefore, Example 2 is not sufficient to establish non-obviousness of the claimed invention.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762